DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
Claims 1-3, 7, 10, 23, 24, 29, 31, 34, 39-41, 43, 45-46, 55 and 58 are presently pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 23-24, 29, 31, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation wherein “the anticancer agent is covalently bound to at least one third monomer,” in claim 1. There is insufficient antecedent basis for this limitation in the claim, because claim 1 has been amended to a single type of third monomer, specifically wherein each third monomer is covalently attached to an anticancer agent, see Formula I includes an R1 moiety in each third monomer.  
Claims 23-24 recite wherein “the anticancer agent is non-covalently associated with at least one third monomer.” There is insufficient antecedent basis for this limitation in the claim, because claim 1 has been amended to a single type of third monomer, specifically wherein each third monomer is covalently attached to an anticancer agent, see Formula I includes an R1 moiety in each third monomer.  
Claim 29 recites the composition of claim 1, wherein the block copolymer has the following structure:

    PNG
    media_image1.png
    31
    365
    media_image1.png
    Greyscale

However, claim 1 recites wherein the third block has the following structure:

    PNG
    media_image2.png
    259
    372
    media_image2.png
    Greyscale

The metes and bounds of the structure of the block copolymer of claim 29 is unclear, because the structure of claim 29 does not provide any guidance with respect to how the A2 group is covalently attached to Formula I of the third block monomer. It is unclear if the A2 group is to be covalently attached to the R1 group of Formula I, or if it is to be attached to some other atom of the third block monomer.
Claims 31 and 34 depend from claim 29, and do not correct the deficiencies set forth in claim 29.  Claims 31 and 34 are therefore rejected as being dependent upon rejected claim 29.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites Formula I, which includes wherein R1 (the anticancer agent) forms a bond with the terminal oxygen group of the third block of a block copolymer. 
Claim 2 recites wherein the anticancer agent is covalently bound to the block copolymer.  Additionally, claim 7 recites wherein the anticancer agent is covalently bound to at least one third monomer.  These limitations do not further limit the structure of Formula I, which includes a covalent bond between R1 and the terminal oxygen atom of the third block monomer.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. Applicants traverse the instant rejection on the grounds that the (I) the selection of the claimed block polymer is not obvious.  According to Applicants, the examiner offers no rationale, in the absence of hindsight, as to why a person of ordinary skill in the art would seek to (i) replace the block polymer of Duan; (ii) specifically modify said block polymer with the third monomer to arrive at the claimed block polymer comprising a third monomer comprising the anti-cancer agent, and (iii) do so with an expectation of success.
Contrary to Applicant’s assertions, applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Contrary to Applicant’s assertions, all of the cited references teach the use of block copolymers for the delivery of anticancer therapeutics.  Therefore, all of the cited references fall into the same field of endeavor, i.e. the formulation of anticancer therapeutics, particularly for the use of block copolymers to efficiently deliver anticancer therapeutics to a patient.  Moreover, the cited references are provided to demonstrate what a person of ordinary skill in the art would have known, and would have been motivated to do at the effective filing date of the instant invention.
Moreover, absent evidence to the contrary, one of ordinary skill in the art following the teachings of Duan et al. would have been motivated to design block copolymers according to the present invention, wherein the block copolymer comprises a first, second and third block, wherein the siRNA and anticancer agent is associated with the block copolymer.  As previously stated, Duan et al. Duan et al. teach the use of multiple block copolymers comprising a first, second, and third block according to the instant claims (1) are useful to produce a drug carrier that has good biological compatibility, higher and stronger tumor targeting function; (2) the polymer is also temperature sensitive, adjusting the temperature of the polymer could produce a liquid at room temperature and could be used for injection, lower the temperature of the carrier to produce a gel, for slow release of a therapeutic at active tumor sites, see ¶ [0044].
Moreover, with respect to covalently attaching an anticancer drug to the third monomer of the claimed multiblock copolymer of the present invention, Jing et al. also explicitly describe block copolymers according to the present invention, comprising a Pt(IV) anticancer drug, see claim 7 (English translation of this reference), covalently linked to the third monomer of a block copolymer.
Therefore, contrary to Applicant’s assertions, there is explicit motivation for the person of ordinary skill in the art to design the block copolymers according to the present invention.
Applicants further argued that the “claimed block polymer associated with an siRNA which inhibits BCL-2 expression and an anticancer agent which comprises Pt(II) or Pt(IV) provides an unexpectedly superior effect at least as relates to inhibition of MCF-7 breast cancer cells (see paragraph [00108] and Table 3 of the application as filed).”
Contrary to Applicant’s assertions, Applicants have not provided sufficient evidence to suggest that the observed “unexpected properties” are necessarily “unexpected.” One of ordinary skill in the art would have expected that the combination of more than one anticancer agent, which inhibit cancer by different mechanisms, would potentially have a combinatorial effect due to the activities of the two anticancer agents.  Moreover, Applicant’s showing in Table 3 of the specification as filed is not commensurate in scope with the claimed invention.  Applicant’s unexpected properties are described in the specification as filed as being associated with M(OxaPt(IV)/BCL-2).  The instant claims are not limited to this particular structure.  
Additionally, it is noted that Jing et al. differs from the instant invention only to the extent that it does not teach the BCL-2 siRNA.  However, Jing describes the delivery of Pt(IV) anticancer agents using the same micellar structures formed from the same triblock copolymers according to the present invention., and Lin et al.  discloses siRNA targeting Bcl-2 siRNA.   It would have been obvious to the person of ordinary skill in the art, at the effective filing date of the instant invention, to have combined the two known anticancer agents to form a third composition for use in the same purpose, for treating cancer.  As previously stated, as per MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 10, 12, 23, 24, 29, 31, 34, 39-41, 43, 45-46, 55 and 58 stand rejected under 35 U.S.C. 103 as being unpatentable over Jing et al. (CN102120036B Published 2013-07-24), and Duan et al. CN102525882A, in view of Lebouille et al. (WO2011/110694A2; Lebouille), Zhu et al. (Biomaterials, Vol. 31, No. 8, March 2010, pages 2408-2416.), Qi et al. (2011; Abstracts, Journal of Controlled Release 152 (2011) e133–e191), and Lin et al. (WO2015/069926A1).
The instant rejection has been slightly modified in the following manner:
The instant claims are drawn to a composition comprising an optional pharmaceutically acceptable carrier; an siRNA which inhibits BCL-2 expression; an anticancer agent which comprises Pt(II) or Pt(IV); and a block copolymer.  
According to the specification ¶[00453] (see above passage) M(OxaPt(IV)/BCL-2) induced the highest fractions of apoptotic events compared to all other strategies for combining siRNA and oxaliplatin.
According to Figure 1B, M(OxaPt(IV)/BCL-2) has the following structure:

    PNG
    media_image3.png
    239
    822
    media_image3.png
    Greyscale

Furthermore, the specification as filed teaches that the composition comprising the unexpected properties according to the present invention comprise block copolymers according to the present invention having the following structure:

    PNG
    media_image4.png
    357
    588
    media_image4.png
    Greyscale


Regarding claim 1, Jing et al. (CN102120036A) teaches the following triblock copolymer covalently linked to an anticancer drug, see the following, Jing et al. teach triblock copolymers formed from the following reaction:

    PNG
    media_image5.png
    363
    555
    media_image5.png
    Greyscale

The reference also provides the following table describing various triblock copolymers and Pt(IV)-(COOH)x reactants that are used to form modified block copolymers, that are subsequently used to produce micelles for anticancer drug delivery.

    PNG
    media_image6.png
    406
    823
    media_image6.png
    Greyscale

The reference further teaches that the Pt(IV) compounds include oxaliplatin as set forth below (Page 27 of original document, Figure 1):

    PNG
    media_image7.png
    206
    860
    media_image7.png
    Greyscale

Absent evidence to the contrary, the teachings of Jing et al. teach the micelles according to the present invention.  However, this reference does not teach wherein the micelles comprise the bcl-2 siRNA according to the present invention.  
Duan et al. describe nanometer composite formulations using a macromolecular polymer as a carrier material to package anti-tumor active substance to prepare nanoparticles (translated abstract).
Duan et al. describe block copolymers comprising antitumor agents bound or complexed thereto (See ¶ [0012]).  Paragraphs [0014-0018], teach wherein the antitumor agents include siRNA and cisplatin.  See ¶’s:
[0014] the antineoplastic active substance is an anti-tumour gene, anti-tumour medicine, tumour diagnostic or anti-tumor developing LU
[0015] the anti-tumour gene siRNA, microRNA, suicide gene, cancer suppressor gene or antisense nucleic acid;
[0016] The antineoplastic agent is gemcitabine, fluorouracil, paclitaxel, mitoxantrone, adriamycin, 9-nitryl camptothecin, cisplatin, methotrexate and vincristine;
Regarding, claim 3, In one embodiment, Duan et al. discloses that the antineoplastic agent is an alkylating agent, e.g. cyclophosphamide, see:
[0043] The invention comprises loading of active substance comprises a drug, gene, developing agent for diagnosis probe. Drug comprises any suitable antineoplastic medicine of nanometer delivery system, is organic medicine, water-soluble medicine or water insoluble drug is an anti-cancer drug, such as folic acid (such as methotrexate), purine (such as mercaptopurine). The pyrimidine (such as fluorouracil,tegafur), ribonucleotide reductase inhibitor (such as hydroxy urea), deoxyribonucleotide polymerase inhibitor (such as cyclotidine), directly influence and damage DNA structure and its function of medicine (such as nitrogen mustard, cyclophosphamide).
Duan et al. teach wherein the polymeric structures could be associated with multiple groups, e.g. a tumor targeting agent, and an anti-tumor reagent.  See claims 1-6 of Duan et al. See translated ¶ [0047], which discloses nanoparticles comprising siRNA-mPEG-PLGA-PLL, and DNA-mPEG-PVA-PCL-PLL-Trf, cisPt-PCL-PU-cRGD.  
Zhu et al. describes the co-delivery of siRNA and paclitaxel into cancer cells by a nanoparticle. The copolymer of the nanoparticle of Zhu et al. differs with regard to the first and third monomer from the block copolymer of present claim 1 (cf. Zhu et al., pages 2410-2412, items 2.5. and 2.8; table 1).
Jing et al. (CN102120036B Published 2013-07-24) describe nano-micelles comprising a biodegradable triblock copolymer bound to PT(IV) anticancer drugs.  The Pt(IV) compound (including oxaliplatin) is connected to a side amino group on the polylysine block of the copolymer (see the translated abstract of this publication; this reads on claims 1, 2 and 6-8, 10, 12, 29, 31, 34, 39, and 55 wherein the anticancer agent is covalently bound to the polymer).  
In one particular embodiment Jing et al. describes the following, see ¶[0130-0132]:
 [0130] Embodiment 11: oxaliplatin Pt (IV)-(COOH) x with a biodegradable polymer bonding
[0131] 3.0 mmol of EDC (0.573 g) and NHS (0.345 g) water dissolving in 50 mL secondary water. The oxaliplatin Pt (IV)-(COOH) x 1.0 mmol (0.531 g), adding EDC and NHS solution, stirring and reacting until the solution is clear.
[0132] (0.86 g) (0.1 mmol, wherein the 1.0 mmol) MPEGs-b-PCL-b-PLLi dissolved in 500 mL ml of distilled water, adding the activated oxaliplatin Pt (IV)-(COOH) x solution, stirring at room temperature to react for 24 hours, then dialyzing for 24 hours to remove small molecular thing to water, freezing and drying to obtain oxaliplatin Pt (IV)-(COOH) x with polymer bonding MPEG-b-PCL-b-PLL-Pt (IV).
Additionally, Jing et al. teach the reaction of the following derivatives to form a bond with the polylysine end of the triblock polymer.  This reaction would produce the composition of Formula I recited in claims 8 and 39.  

    PNG
    media_image8.png
    196
    498
    media_image8.png
    Greyscale

It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have combined the cited references in the design of the composition of the instant invention.  With respect to Jiang et al. it would have been obvious to incorporate an siRNA into the micelles of Jiang et al. because Duan et al. and Lebouille et al., these references describe the use of a multi-block copolymer for the delivery of multiple agents into cells, wherein those individual polymers are selected from among (i)-(iii) recited in claim 1.  Additionally, these references teach the delivery of cancer treating agents and nucleic acid.  As stated above, Zhu et al. describe triblock copolymers for delivering both siRNA and a platinum containing anticancer drug.  However, Zhu et al. differs with regard to the first and third monomer from the block copolymer of present claim 1. It would have been obvious to modify the disclosures of these references to utilize triblock copolymers comprising mPEG-PCL-PLL because this copolymer is known in the art to be useful for the delivery of both siRNA and oxaliplatin (a platinum containing anticancer drug), as evidence by Qi et al. and Jing et al., respectively.  One of ordinary skill in the art would have been motivated to combine siRNA (Duan et al. describes siRNA as an antineoplastic agent) and oxaliplatin in the formulation of an anticancer composition, since as MPEP 2144.06: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Moreover, with respect to claims 41, 43, and 45-46, since the general conditions of the instant invention were described in the prior art above, in particular Duan et al. describes multi-block copolymers for the delivery of anticancer agents, wherein said agents include siRNA and other antineoplastic agents, it would have been obvious for the person of ordinary skill in the art at the effective filing date of the instant invention to identify variants of a known compositions by routine experimentation. 
The cited references do not explicitly disclose multi-block copolymers according to the present invention comprising siRNA targeting BCL-2, and an anticancer agent which comprises Pt(II) or Pt(IV).
Lin et al. teach nanoscale carriers comprising siRNA targeting survivin, P-gp Bcl-1, and combinations thereof, and further comprising a non-nucleic acid chemotherapeutic selected from cisplatin or oxaliplatin, see the claims.  Therefore, the person of ordinary skill in the art at the effective filing date of the instant invention would have been motivated to combine a Pt(IV) anticancer drug and siRNA targeting BCL-2 into the triblock copolymer of Jing et al. in the design of the instant invention.  The prior art provides explicit motivation and suggestion to make this modification. 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  
Thus, the invention as a whole would have been prima facie obvious over the cited references.











Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS-SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/
Primary Examiner, Art Unit 1699